







AMENDED SEPARATION AND NON-DISPARAGEMENT AGREEMENT
AND GENERAL RELEASE




TO:        Rachel Endrizzi


FROM:        Regis Corp.                


DATE:        March 21, 2019


Please read this document carefully. You are giving up certain legal claims that
you might have against Regis Corp. by signing this agreement. You are advised to
consult an attorney before signing this agreement.


This Separation and Non-Disparagement Agreement and General Release
(“Agreement”) is between Rachel Endrizzi (“you” or “your” or “Employee”) and
Regis Corporation (“Regis” or “Company” or “Corporation”) collectively, the
“parties”. This Agreement sets out the terms of your separation from Regis. The
term “Regis” includes Regis Corporation, Regis Corp., Regis, Inc., and any and
all subsidiaries, affiliates, predecessors, successors and/or assigns. Under
this Agreement, Regis will provide you with certain benefits as set forth in the
Employment Agreement made by and between Regis Corporation, a Minnesota
corporation and Rachel Endrizzi as of August 31, 2012 (hereafter referred to as
the “Employment Agreement.”). Such benefits will be provided in exchange for
your Agreement to the terms set forth below including, but not limited to,
waiving and releasing certain past or present legal claims you may have against
Regis. Except as provided and/or modified herein, this Agreement incorporates
all terms of the Employment Agreement made by and between Regis Corporation, a
Minnesota corporation, and Rachel Endrizzi including any terms which may not be
specifically referenced in this Agreement.


TERMS OF AGREEMENT


1.
Termination. Regis is terminating your employment effective March 31, 2019
(“Departure Date”).



2.
Compensation and Benefits. This Agreement terminates the Employer/Employee
relationship between you and Regis and closes out past or present claims as set
forth in this Agreement that you might have against Regis arising from that
relationship. In return for your release of claims, the Agreement provides you
with benefits to which you otherwise would not be entitled. Accordingly, you and
Regis agree as follows:



a.
Whether or not you sign this Agreement, Regis will pay you all wages you have
earned through and including March 31, 2019.



By signing this Agreement, you agree that you have already been paid all of
these sums, specifically including all of your wages and PTO benefits due to you
as a result of your employment with Regis and that no other sums are due to you
as a result of your employment, except as may be due as set forth in paragraph
2.b.


b.    In addition to the payments set forth in 2.a., Regis shall pay you:


1)
Any medical expenses incurred under the ExecMed Program that are incurred on or
before the Departure Date, which reimbursements shall be made in the normal
course upon timely presentation of claims;



2)    Reimbursement for all necessary business expenses you have incurred
through the Departure Date, if any, for which you seek reimbursement. Any such





--------------------------------------------------------------------------------





request for reimbursement must be submitted by April 15, 2019 to comply with
Regis’ policies regarding reimbursement requests and be directed to Shawn Moren
at Regis Corp., 7201 Metro Boulevard, Minneapolis, MN 55439. Thereafter, you
agree that you will be ineligible for further expense reimbursement from Regis,
unless otherwise required by law. Upon submission of timely request for
reimbursement, Regis will reimburse you for all necessary business expenses you
incurred pursuant to the Company’s regular business practices.


1)
All compensation accrued as of the date of your termination under each plan or
program of the corporation in which you may be participating at the time of
termination in accordance with the terms of such plan or program, including but
not limited to the Executive Retirement Savings Plan and the Long-Term Incentive
Plans and equity awards thereunder. This Agreement has no effect on such plans
and the amount to which Employee is entitled under the foregoing is subject to
each plan’s terms and conditions and Employee is not releasing any rights she
has to compensation under these plans. For sake of clarity “all compensation
accrued as of the date of your termination under each plan or program of the
corporation” shall specifically include Employee’s contributions and all
matching contributions made by Regis to the Executive Retirement Savings Plan.
No deductions or withholdings will be made for contributions to employment plans
such as 401(k) or any employee stock purchase plan. Regis shall issue an IRS
Form W-22 for the full amount of this payment.



2)
Equity Compensation in accordance with the plan documents.



c.
Severance Payment. Subject to Employee signing and not revoking this Agreement,
to include a Release of all Claims, and the Employee remaining in strict
compliance with the terms of this Agreement and any other written agreements
between Regis and Employee, you will receive the following amount as severance
pay subject to such amounts being reduced as provided for in the Employment
Agreement entered into between Employee and Regis Corporation on August 31, 2012
except as provided and/or modified herein. In exchange for the General Release
set forth below, Regis agrees to provide:



1)
Severance. The amount of Three Hundred Thousand and 00/100 Dollars ($300,000.00)
which is the equivalent of one times your base salary as of the date of your
termination. This amount shall be paid in substantially equal installments in
accordance with the Corporation’s normal payroll policies following the
expiration of the rescission periods referred to in paragraphs 11 and 12 and
commencing on the first payroll date that is more than sixty (60) days after the
Date of Termination. Any instalments that otherwise would be paid during the
first sixty (60) days will be included in the first installment paid to the
Employee which is more than sixty (60) days after the Date of Termination. All
payments shall be subject to statutory payroll deductions and other legally
required withholdings; no deductions or withholdings will be made for
contributions to employment plans such as 401(k) or any employee stock purchase
plan. Regis shall issue an IRS Form W-2 for the full amount of this payment.



Notwithstanding the provision of your Employment Agreement to the contrary,
Regis will not offset cash severance with the earnings from other employment, so
long as the other employment is non-competitive employment as determined
according to Section 9(a) of your Employment Agreement and paragraphs 6 (a) and
(b) of this Agreement.


2)
Bonus. The amount of One Hundred Twelve Thousand Six Hundred Two and 74/100
Dollars ($112,602.74) representing your pro rata bonus (274/365th) paid at 100%
for the Fiscal Year ending June 30, 2019. This amount will be paid regardless of
whether






--------------------------------------------------------------------------------





you meet the eligibility requirements for the Bonus or whether or not the
Corporation determines to grant bonuses for Fiscal Year ending June 30, 2019 and
you agree that this payment fully satisfies any obligation Regis may have to pay
a bonus under paragraphs 4(b) and / or 6(b)(iii)(A) of the Employment Agreement.
Payment shall be subject to all statutory deductions and other legally required
withholdings. No deductions or withholdings will be made for contributions to
employment plans such as 401(k) or any employee stock purchase plan. Regis shall
issue an IRS Form W-2 for the full amount of this payment.


The payment in this paragraph 2.c.2 will be paid in a single lump sum within 10
business days after all of the following have occurred: (a) receipt of the fully
executed Agreement by Regis; and (b) expiration of the rescission period
referred to in paragraphs 11 and 12 of this Agreement.


3)
Benefits Continuation. The Employer portion of your COBRA premiums for health
and dental insurance coverage under the Corporation’s group health and dental
insurance plans for twelve months from your Departure Date. Notwithstanding the
foregoing, the Corporation will discontinue COBRA premium payments if, and at
such time as, Employee (A) is eligible to be covered under the health and/or
dental insurance policy of a new employer or (B) ceases to participate, for
whatever reason, in the Corporation’s group insurance plan. Regis shall issue an
IRS Form W-2 for the full amount of this payment. The amount shall be paid in
substantially equal installments in accordance with the Corporation’s normal
payroll policies following the expiration of the rescission periods referred to
in paragraphs 11 and 12 and commencing on the first payroll date that is more
than sixty (60) days after the Departure Date. All payments shall be subject to
payroll deductions and other legally required withholdings.

4)
Medical Expenses. Continuation of coverage under the Group Executive Medical
Expense Reimbursement Policy through March 31, 2020, subject to the limits,
terms and conditions of that policy. Any such request for reimbursement must be
submitted in the normal course of business. Upon submission of a timely request
for such reimbursement, Regis will reimburse you pursuant to the Company’s
regular business practices.

    
5)
Career Transitions Services. Career Transition Services through September 30,
2019 to be provided by a vendor selected by you in an amount not to exceed
$10,000. All invoices for these services must be billed to Regis Corporation and
submitted to Shawn Moren, Regis Corporation, 7201 Metro Boulevard, Minneapolis,
MN 55439 for payment on or before October 31, 2019.



Provided, however, that if the period during which you have discretion to
execute or revoke this Agreement and General Release straddles two calendar
years, then the Company will make the severance payments starting in the second
of such years, regardless of which year you actually deliver the signed
Agreement and General Release to the Company, subject to the Agreement and
General Release first becoming effective. You may not, in any circumstance,
directly or indirectly, designate the calendar year of payment.


If you do not sign this Agreement, you will not receive the payments and
benefits referred to in paragraph 2.c. of this Agreement. If you sign this
Agreement, you agree that the payments and benefits referred to in paragraph 2.c
of this Agreement fully and adequately compensate you for everything released in
this Agreement and fully meet the Severance Payment requirements in paragraph
6(b) of your Employment Agreement.







--------------------------------------------------------------------------------





3.
Confidentiality and Non-Disparagement. To the fullest extent permitted by law,
you will not, directly or indirectly, disclose the terms of this Agreement to
anyone other than your attorney, spouse, or significant other, or except as
required for accounting, tax, or other legally-mandated or legally-permitted
purposes, provided that, unless there is a legal reason for the disclosure, any
such person to whom disclosure is made shall, prior to disclosure, specifically
agree to keep this Agreement confidential. To the fullest extent permitted by
law, you also agree not to make or endorse any disparaging or negative remarks
or statements (whether oral, written, or otherwise) concerning Regis or its
predecessors, successors, and/or assigns, as well as past and present officers,
directors, agents, and/or employees. Nothing in this paragraph shall prevent you
from providing truthful testimony and/or information in response to a lawful
subpoena, court order or governmental inquiry



4.
Non-Disclosure of Confidential Information. Employee shall not disclose to any
third party any confidential or proprietary information of the Company and/or
its clients regardless of how acquired or learned. By way of example and not
limitation, including, without limitation, plans, programs and non-public
information relating to customers of the Corporation or its subsidiaries, except
as may be required to perform the Employee’s duties hereunder. The provisions of
this section shall survive the termination of the Employee’s employment and
consulting with the Corporation, if any, provided that after the termination of
the Employee’s employment with the Corporation, the restrictions contained in
this section shall not apply to any such trade secret or confidential
information which becomes generally known in the trade. All confidential
information protected by your Employment Agreement, including but not limited to
strategic initiatives and related negotiating, and general corporate,
compliance, transactional and operating matters regarding Regis, remain
Confidential and cannot be disclosed. This paragraph shall not restrict
Employee’s obligation to disclose such information pursuant to legal
requirements provided Employee first give the Company prompt notice of such
legal process in order that it shall have the opportunity to object to the
disclosure of such information.



5.
Return of Corporate Property. By signing below, you represent and warrant that
all Regis property has been returned to Regis, and that you have not retained
any copies, electronic or otherwise of any Regis property. Notwithstanding this
paragraph of this Agreement, you may keep documents pertaining to your
compensation and/or benefits.



6.
Non-Competition and Non-Solicitation.



(a)
Non-Competition. For a period of twelve (12) months immediately following the
Employee’s termination of employment hereunder (the “Non-Competition Period”),
the Employee shall not enter into endeavors that are competitive with the
business or operations of the Corporation in the beauty industry, and shall not
own an interest in, manage, operate, join, control, lend money or render
financial or other assistance to or participate in or be connected with, as an
officer, employee, director, partner, member, stockholder, (except for passive
investments of not more than a one percent (1%) interest in the securities of a
publicly held corporation regularly traded on a national securities exchange or
in any over-the-counter securities market), consultant, independent contractor,
or otherwise, any individual, partnership, firm, corporation or other business
organization or entity that engages in a business which competes with the
Corporation.



(b)
Non-solicitation. During the Non-Competition Period, the Employee shall not (i)
hire or attempt to hire any employee of the Corporation, assist in such hiring
by any person or encourage any employee to terminate the Employee’s relationship
with the Corporation; or (ii) solicit, induce, or influence any proprietor,
franchisee, partner, stockholder, lender, director, officer, employee, joint
venture, investor, consultant, agent, lessor, supplier, customer or any other
person or entity which has a business relationship with the Corporation or its
affiliates at any time during the Non-Competition Period, to discontinue or
reduce or modify the extent of such relationship with the Corporation or any of
its subsidiaries.






--------------------------------------------------------------------------------







(c)
Employee agrees that if she violates these non-competition and/or
non-solicitation covenants she must repay to Regis the Severance Payment
detailed in 2.c prorated to reflect the portion of the Non-Competition Period
after which the violation occurred and that she would not be entitled to any
further Severance Payments under this agreement.



7.
Litigation and Other Legal Matters. Employee agrees, without additional
consideration other than provided in this Agreement, to cooperate fully and
completely with the Company at its request in all pending and future litigation,
investigations, arbitrations, and/or other fact-finding or adjudicative
proceedings, public or private, or any of the other Released Parties and
relating to matters of which you have knowledge, or should have knowledge, by
virtue of your actual or alleged employment with the Company or any other
Released Parties. Regis will cooperate with Employee’s reasonable scheduling
needs; will reimburse Employee for her reasonable expenses incurred in
connection with Employee’s obligations under this paragraph; and will negotiate
in good faith and agree upon an appropriate per diem or hourly rate for any
cooperation and/or assistance provided by Employee after January 31, 2019.



8.
References. You agree that you will refer any and all reference checks regarding
your employment with Regis to Shawn Moren 952-947-7563. For all reference checks
that are referred to such person, references will be limited to confirmation of
your dates of employment and last position held.



9.
General Release. In exchange for the benefits promised you in this Agreement,
you agree to irrevocably and unconditionally release and discharge Regis, its
predecessors, successors, and assigns, as well as past and present officers,
directors, employees, and agents (“Released Parties”), from any and all claims,
liabilities, or promises, whether known or unknown, arising out of or relating
to your employment with Regis through the date you sign this Agreement. You
waive these claims on behalf of yourself and your heirs, assigns, and anyone
making a claim through you. The claims waived and discharged include, but are
not limited to all causes of action that may be brought by you under the
following statutes:



•
Title VII of the Civil Rights Act of 1964;

•
Sections 1981 through 1988 of Title 42 of the United Sates Code;

•
Civil Rights Act of 1991;

•
The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax qualified benefit plan);

•
The Age Discrimination in Employment Act of 1967;

•
The Rehabilitation Act of 1973;

•
The Immigration Reform and Control Act;

•
The Americans with Disabilities Act of 1990;

•
The Americans with Disabilities Amendments Act of 2008;

•
The Fair Credit Reporting Act;

•
The Sarbanes-Oxley Act of 2002, to the extent permitted by law;

•
The Occupational Safety and Health Act;

•
The Family and Medical Leave Act of 1993;

•
The Equal Pay Act;

•
The Genetic Information Nondiscrimination Act;

•
The Worker Adjustment and Retraining Notification Act;

•
The Minnesota Human Rights Act;

•
The Minnesota Whistleblower Protection Act;

•
The Minnesota Statutory Provisions regarding Retaliation for Filing a Workers’
Compensation Claim;

•
The Minnesota Parental Leave Act;

•
The Minnesota Age Discrimination Act;

•
The Minnesota Equal Pay For Equal Work Law;






--------------------------------------------------------------------------------





•
The Minnesota Fair Labor Standards Act;

•
The Minnesota Discrimination for Lawful Activities Law;

•
The Minnesota Wage-Hour and Wage-Payment Laws;

•
The Minnesota Occupational Safety and Health Act;

•
The Minnesota Personnel Record Review Statute;

•
Laws enacted under the Minnesota Women’s Economic Security Act;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, rule, regulation, code, guideline or ordinance, including
but not limited to those relating to bias, whistleblower, discrimination,
retaliation, compensation, employment or labor;

•
Any public policy, contract (oral or written, express or implied), tort, or
common law;

•
Any claims for vacation, sick or personal leave, pay or payment pursuant to any
practice, policy, handbook, or manual of Regis; or

•
Any statute, common law, agreement or other basis for recovering any costs,
fees, or other expenses, including attorneys’ fees and/or costs.



This release does not include claims that cannot, by law, be waived, such as
unemployment compensation.


10.
Binding Nature of Agreement. This agreement is binding on the parties and their
heirs, administrators, representatives, executors, successors, and assigns.



11.
Compliance with the Age Discrimination in Employment Act (“ADEA”) and Notice of
Right to Consider and Rescind Agreement. You understand that this Agreement has
to meet certain requirements to validly release any claims you might have under
the ADEA (including under the Older Workers’ Benefit Protection Act), and you
represent that all such requirements have been satisfied, including that:



a.
The Agreement is written in a manner that is understandable to you;



b.
You are specifically waiving ADEA rights;



c.
You are not waiving ADEA rights arising after the date of your signing this
Agreement;



d.
You are receiving valuable consideration in exchange for execution of this
Agreement that you would not otherwise be entitled to receive;



e.
Regis is hereby, in writing, encouraging you to consult with an attorney before
signing this Agreement; and



f.
You received 21 days to consider this Agreement and at least 7 days to rescind
it (you are actually receiving 15 days to rescind).



12.
Notice of Right to Consider and Rescind Agreement. You have twenty-one (21) days
to consider this Agreement and decide whether to sign it, however, you cannot
sign this Agreement before April 1, 2019. Regis hereby advises Employee to
consult with an attorney of her choice before signing this agreement releasing
any rights or claims that she believes she may have under the Minnesota Human
Rights Act (MHRA) or the Age Discrimination in Employment Act (“ADEA”). Once
this Separation Agreement is executed, Employee may rescind this Separation
Agreement within fifteen (15) calendar days to reinstate any claims under the
ADEA. To be effective, any rescission within the relevant time period must be in
writing and delivered to Regis, in care of Ms. Mary L. Senkbeil, 7201 Metro
Boulevard, Minneapolis, MN 55439, by hand or by mail within the fifteen (15) day
period. If delivered by mail, the rescission must be: (1) postmarked within the
fifteen (15) day period; (2) properly addressed to Regis; and (3) sent by
certified mail, return receipt requested.








--------------------------------------------------------------------------------





13.
No Assignment. Employee warrants that she has not assigned, transferred nor
purported to assign or transfer any claim against Regis or the Released Parties,
and that she will not assign or transfer nor purport to assign or transfer
hereafter any claim against Regis or the Released Parties.



14.
No Unlawful Restriction. You understand that nothing in this agreement is
intended to or shall: (a) impose any condition, penalty, or other limitation
affecting your right to challenge this agreement; (b) constitute an unlawful
release of any of your rights; or (c) prevent or interfere with your ability
and/or right to: (i) provide truthful testimony if under subpoena to do so; (ii)
file any charge with or participate in any investigation or proceeding conducted
by the Equal Employment Opportunity Commission or any other federal, state,
and/or local governmental entity; and/or (iii) respond as otherwise provided by
law.



15.
Severability. The provisions of this agreement are severable. If any provision
(excluding the General Release above) is held to be invalid or unenforceable, it
shall not affect the validity or enforceability of any other provision.



16.
Entire Agreement. Except to the extent that you have an arbitration agreement
with Regis, this agreement sets out the entire agreement between you and Regis
and supersedes any and all prior oral or written agreements or understandings
between you and Regis concerning your termination of employment. Any arbitration
agreement that you have with Regis will continue in full force and effect. You
acknowledge you have not relied on any representations, promises, or agreements
of any kind made to you in connection with your decision to accept this
Agreement and General Release, except for those set forth in this Agreement and
General Release.



17.
Employee Affirmations. You represent that you:



a.    have not filed, caused to be filed, or presently are a party to any claim
against Regis or any other Released Parties;


b.    with the exception of the compensation and benefits described in Paragraph
“2.c” above, affirm that you have been paid all compensation, wages, bonuses,
commissions, and/or benefits to which you may be entitled from Regis, and, if
applicable, you have reported all of the hours you worked as of the date you
sign this Agreement and General Release. You further affirm that Regis has
granted you any leave to which you were entitled from Regis under the Family and
Medical Leave Act or related state or local leave or disability accommodation
laws;
c.    affirm that you have no known workplace injuries or occupational diseases;


d.    affirm that you have not divulged any financial, proprietary or
confidential information of Regis and will continue to maintain the
confidentiality of such information consistent with Regis’s policies, your
agreement(s) with Regis and/or any applicable common law, with the exception of
any voluntary communication with the Securities and Exchange Commission;


e.    affirm that you have not been retaliated against for reporting any
allegations of wrongdoing by Regis, any of Regis’s officers or any other
Released Parties, including any allegations of corporate fraud. Both Parties
acknowledge that this Agreement and General Release does not limit either
party’s right, where applicable, to file or to participate in an investigation
proceeding of any federal, state or local governmental agency, including
providing documents or other information. This Agreement does not limit your
right to receive an award for information provided to any government agency;


f.    affirm that all of Regis’s decisions regarding your pay and benefits
through your termination date were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law.





--------------------------------------------------------------------------------







18.
Competence to Waive Claims. You affirm that at the time you considered or signed
this Agreement and General Release, you were not affected or impaired by
illness, use of alcohol, drugs or other substances, or otherwise impaired. You
further affirm that you are competent to execute this Agreement and General
Release, and knowingly and voluntarily waive any and all claims you may have
against Regis and as described in this Agreement and General Release. You
certify that you are not a party to any bankruptcy, lien, creditor-debtor or any
other action or proceeding which would impair your right or ability to waive all
claims you may have against Regis or any other Released Parties.



19.
Effective Date of Agreement. This agreement will become effective on the
sixteenth day after you sign it, provided that you have not rescinded the
agreement.



20.
Valid Agreement. As stated above, you agree that this agreement and its releases
fully comply with the ADEA. You also agree that this agreement and its releases
fully comply with the Minnesota Human Rights Act and all other laws, statutes,
ordinances, regulations, and/or principles of common law governing releases.



21.
No Admission of Liability. Regis denies any and all liability to you. You
understand and agree that this agreement is not an admission of wrongdoing or
liability, including, but not limited to, any violation of any federal, state,
and/or local law, statute, ordinance, contract, and/or principle of common law
by Regis and/or any individuals and/or entities associated with Regis.



22.
Attorneys’ Fees. You agree that you are responsible for your own attorneys’ fees
and costs, if any, incurred in any respect, including but not limited to in
connection: with your employment with Regis; with the termination of your
employment with Regis; and with negotiating and executing this agreement.



23.
Governing Law. This agreement shall be construed and enforced in accordance with
the laws of the State of Minnesota and the laws of the United States, where
applicable.



24.
Enforcement of Agreement. Any dispute concerning the interpretation and
application of this Agreement shall be settled by expedited arbitration in
Minneapolis, MN. The arbitrator selected by the Parties shall be a lawyer or
former judge and shall have at least ten years’ legal experience with employment
law. The decision of the arbitrator shall be final. Any judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The prevailing party shall be entitled to recover costs and expenses,
including reasonable attorneys’ fees incurred.



25.
Expiration of Offer and Effective Date of Agreement. You understand that the
offer contained in this Agreement and General Release will be considered
withdrawn if you have not signed and returned to Regis signed duplicate
originals of this Agreement and General Release on or before the conclusion of
the 21-day consideration period. This Agreement and General Release becomes
effective after you and Regis have signed the Agreement and General Release and
the revocation period described above has expired, provided you have not revoked
your acceptance of this Agreement and General Release during the revocation
period.



YOU ARE HEREBY ADVISED THAT YOU HAVE TWENTY-ONE (21) CALENDAR DAYS TO REVIEW
THIS AGREEMENT, BUT YOU CANNOT SIGN THIS AGREEMENT BEFORE APRIL 1, 2019. YOU ARE
ALSO HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY OF YOUR CHOOSING
PRIOR TO SIGNING THIS AGREEMENT.


YOU AGREE THAT ANY MODIFICATIONS MADE TO THIS AGREEMENT, MATERIAL OR OTHERWISE,
DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD.





--------------------------------------------------------------------------------







YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST
REGIS AND ANY OTHER RELEASED PARTIES AS OF THE DATE YOU SIGN THIS AGREEMENT.


HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, AND TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN PARAGRAPH “2.c”
ABOVE, YOU FREELY AND KNOWINGLY, AFTER DUE CONSIDERATION, ENTER INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
YOU HAVE OR MIGHT HAVE AGAINST REGIS AND ANY OTHER RELEASED PARTIES AS OF THE
DATE YOU SIGN THIS AGREEMENT.


IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Non-Disparagement Agreement and General Release as of the day and year first
above written.


Dated: 4/8/19                        /s/ Rachel Endrizzi


Employee (print name): Rachel Endrizzi




REGIS CORPORATION:


Dated: 4/24/19                        By: K. Shawn Moren


Its: SVP, Human Resources





